Case 1:20-cv-01776-CKK Document 5 Filed 07/07/20 Page 1of1

AFFIDAVIT OF PROCESS SERVER

United States District Court for the District of Columbia

American General Life Insurance Company Attorney: Matthew I. Penfield

Plaintiff(s), Bressler, Amery & Ross, P.C,

“a 2001 Park Place North, #1500
‘ Birmingham AL 35203

Stefano Migliorisi

ULM

#255766

 

 

 

 

 

 

 

 

 

 

 

Defendant(s).

Case Number: 1:20-cv-01776-CKK

Legal documents received by Same Day Process Service, Inc. on 07/01/2020 at 10:55 AM to be served upon Stefano
Migliorisi 1673 34th St., NW Washington DC 20007

I, Kion Lathan, swear and affirm that on July 01, 2020 at 6:29 PM, I did the following:

Substitute Served Stefano Migliorisi by leaving a conformed copy of this Summons in a Civil Action; Certificate
Rule LCvR 26.1; Complaint at 1673 34th St., NW , Washington, DC 20007, the within named person's usual place
of residence, to a person residing therein who is at least 18 years of age or older and who stated that he/she resides
therein with the defendant to wit: Rosanna Ania, as Co-Resident and informing that person of the contents of the
documents.

Description of Person Accepting Service:
Sex: Female Age: 46 Height: 5ft4in-5ft8in Weight: 131-160 lbs Skin Color: Hispanic Hair Color: Black

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

a of Columbia: SS

eat apd WRT to before me
this

 

 

 

 

Kion Lathan day of J Purer & ox ty
Process Server

* ee
Same Day Process Service, Inc. iChael Molash, Notary Public, D.C.
1413 K St., NW, 7th Floor cere expires July 14, 2022
Washington DC 20005

(202)-398-4200
info @samedayprocess.com

Internal Job [D:255788
ay
